996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny R. DOWDLE, Petitioner-Appellant,v.Warden JOHNSON;  State of South Carolina;  Attorney Generalof the State of South Carolina, Respondents-Appellees.
No. 93-6358.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 30, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.
Johnny R. Dowdle, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, for Appellees.
D.S.C.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Johnny R. Dowdle appeals the district court's order denying his motion for relief under 28 U.S.C. § 2254 (1988).  Plaintiff's case was referred to a magistrate judge pursuant to 28 U.S.C.s 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Plaintiff that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Plaintiff failed to object to the magistrate judge's recommendation.*


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985);   United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);   see also Thomas v. Arn, 474 U.S. 140 (1985).  Plaintiff has waived appellate review by failing to file objections after receiving proper notice.  We accordingly deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Dowdle did seek an extension of time to object to the magistrate judge's report.  However, the extension motion was filed out of time and disclosed no reason for the extension.  Thus, the district court properly denied the extension